IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                                No. 97-30403
                             (Summary Calendar)



ADVANCED MATERIALS, INC.,

                                                  Plaintiff-Appellant,

                                   versus

UNITED STATES OF AMERICA;
WILLIAM H. REED; E. A. BURGESS;
GARY BAZZELL; PHILLIP RODGERS,

                                                  Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       (USDC No. 96-CV-771-I)
                         - - - - - - - - - -
                           January 14, 1998
Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Advanced Materials, Inc. (“AMI”) appeals the dismissal of its

claims for lack of subject-matter jurisdiction.              The individual

defendants were employee auditors for the Defense Contract Audit

Agency   (“DCAA”),   which    performed     the   auditing   and   accounting

functions regarding a research and development contract between AMI

and the Department of Defense.            Based on DCAA’s analysis, the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Department of Defense disallowed the reimbursement of contract

costs to AMI.

      AMI alleges that the individual defendants were negligent in

auditing and analyzing AMI’s contract and committed various acts as

of libel or slander disparaging AMI.           AMI has filed these claims

under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b),

2671-80. The FTCA acts as a waiver of the United States’ sovereign

immunity from suit.          However, the FTCA explicitly excludes any

claims “arising out of . . . libel, slander, . . . or interference

with contract rights. . . .”           28 U.S.C. § 2680(h).      Although AMI

has framed its claims in terms of negligence, the claims regarding

contract analysis and auditing are clearly based in contract and

cannot be considered tort claims for purposes of the FTCA.                 See

Davis v. United States, 961 F.2d 53, 56 (5th Cir. 1991).               As none

of   AMI’s   claims   fall    within    the   FTCA’s   waiver   of   sovereign

immunity, the district court lacked subject-matter jurisdiction to

consider them and properly dismissed the suit.                  See Truman v.

United States, 26 F.3d 592, 594 (5th Cir. 1994).

AFFIRMED.




                                        2